Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restrictions
Applicant's election of Invention 1, claims 1 – 8 without traverse is acknowledged in the Remarks/Arguments, filed on 01/14/2021. Non-elected Invention 2, and Invention 3, claims 9 – 20 are withdrawn from consideration. The requirement is still deemed proper and is therefore made FINAL.

Claim status
Claims 9 – 20 are newly withdrawn.
Claims 1 – 20 are pending; claims 1 – 8 are examined as following.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
Claim 1	“power conversion circuitry configured to convert input power”, line 2.
Claim 8	“controllable circuit element configured to switch between a first state and a second state”, line 2.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, and 5, the limitation “a second frequency outside of an audible frequency range”, claim 1, and “the first frequency is within the audible frequency range”, claim 5, renders the claims indefinite, “audible” is a relative term, because what is audible is not a constant quantity/value among those of ordinary skill, and the metes and bounds of what constitutes "an audible frequency range" is not particularly pointed out in the claim. The specification, pg. 17 line 3 (para. 0062), Detailed Description, recites an audible frequency range, qualified as “generally”. The “an audible frequency range” recited in the claims is not particularly specified in the claim, in view of the specification. For examination purposes, the limitation is construed to be describing an electrical control signal capable of having an associated corresponding acoustic frequency, with the electrical control signal frequency approaching the frequency range generally recited in Applicant’s specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over SCHARTNER ET AL (US 2015/0060426 A1, previously cited), in view of PETERS (US 2007/0102408 A1, previously cited).
	Regarding claim 1, Schartner discloses
	a welding-type power supply [dual stacked boost pre-regulator power circuit, fig. 2], comprising:
	power conversion circuitry configured to convert input power to welding-type output power [AC line voltage converted to welding arc, fig. 1; prior art incorporated by reference]; and
	control circuitry configured to control the power conversion circuitry using a control signal [pre-regulator/inverter control, fig. 1], the control signal having a signal frequency ["Switches Z4 & Z5 are controlled and switched ON & OFF at a switching frequency (10 Khz to 20 Khz or more, e.g.)", para. 0068, Detailed Description], and the control circuitry configured to set the signal frequency based on a load state ["Load feedback indicative of a load output is received, and the pulse widths are adjusted in inverse proportion, over a range, to the load feedback", para. 0042, Summary].
	However, Schartner does not explicitly disclose

	Peters discloses a welder power source [welder 200, fig. 8]; Peters teaches among other limitations
	wherein the control circuitry is configured to set the signal frequency to a second frequency1 [waveform generator 240, memory unit 242, and program 244, fig. 8, generate waveform 300, fig. 9], outside of an audible frequency range2 in response to the load state comprising a low load ["The individual pulses have a frequency of less than 20 Hz", para. 0039, Detailed Description; 20 Hz considered generally as a frequency outside of audible frequency range; "waveform generators to be used in a manner that controls the arc during the heat process when performing AC TIG welding"; waveform in response to load corresponding to welding step/state/activity].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the switching frequency, of Schartner, to utilize a frequency generally considered lower than in an audible range for a corresponding acoustic frequency, as taught by Peters, for the purpose of effecting advantages of a low frequency, because one of ordinary skill would be motivated to apply low frequency switching predetermined to produce desirable welding results [Peters, para. 0038, Detailed Description: "Welder 200 is controlled by known program techniques to create the desired unique waveforms across electrode E and workpiece WP. ... the overall low frequency pulsing of the prior art will be explained. ... This low frequency pulsed TIG welding waveform is created by the waveform generator 240 using well known prior art programs"].

	Regarding claim 2, Schartner, and Peters discloses substantially all the limitations as set forth above, such as
	the power supply, and the load state.
	Schartner further discloses
	the load state comprises a high load or a low load [switch Z4 and switch Z5 switched on for welding, considered as a high load state; "Switches Z4 & Z5 are controlled and switched ON & OFF at a switching frequency (10 Khz to 20 Khz or more, e.g.) with the ON time controlled or modulated by a control circuit as required to regulate the bus voltage while also controlling and regulating the current flowing in the inductors L7 & L8", para. 0068, Detailed Description].

	Regarding claim 3, Schartner, and Peters discloses substantially all the limitations as set forth above, such as
	the power supply, the load state, and the welding-type output power.
	Schartner further discloses
	the load state comprises a high load when the welding-type output power is used [switch Z4 and switch Z5 switched on for welding, considered as a high load state; "Switches Z4 & Z5 are controlled and switched ON & OFF at a switching frequency (10 Khz to 20 Khz or more, e.g.) with the ON time controlled or modulated by a control circuit as required to regulate the bus voltage while also controlling and regulating the current flowing in the inductors L7 & L8", para. 0068, Detailed Description; high load when switches are switched on] during a welding type operation [intended use of welding-type output power; switch Z4 and switch Z5 switched on for welding] and the low load when the welding type output power is not used [switch Z4 and switch Z5 switched on for welding, not switched on when for not welding, considered as a low load state; "Switches Z4 & Z5 are controlled and switched ON & OFF at a switching frequency (10 Khz to 20 Khz or more, e.g.) with the ON time controlled or modulated by a control circuit as required to regulate the bus voltage while also controlling and regulating the current flowing in the inductors L7 & L8", para. 0068, Detailed Description; low load when switches are switched off] during a welding type operation [intended use of welding-type output power; switch Z4 and switch Z5 not switched on for not welding].

	Regarding claim 8, Schartner, and Peters discloses substantially all the limitations as set forth above, such as
	the power supply, the power conversion circuitry, and the control signal.
	Schartner further discloses
	a stacked boost converter having a controllable circuit element [stacked boost circuit, with switch Z4 and switch Z5, fig. 3], the controllable circuit element configured to switch between a first state and a second state based on the control signal [switch Z4 and switch Z5, controlled by control signal PWM1 and control signal PWM2, fig. 3].

Claims 4 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over SCHARTNER ET AL (US 2015/0060426 A1, previously cited), in view of PETERS (US 2007/0102408 A1, previously cited), as applied to claims 1 – 3, and 8 above, and in further view of PRELLER (US 5,748,461, previously cited).
	Regarding claim 4, Schartner, and Peters discloses substantially all the limitations as set forth above, such as
	the power supply, the control circuitry, the signal frequency, and the load state.
	Schartner further discloses
	the control circuitry is configured to set the signal frequency to a first frequency in response to the load state comprising the high load [switch Z4 and switch Z5 switched on for welding, considered as a high load state; "Switches Z4 & Z5 are controlled and switched ON & OFF at a switching frequency (10 Khz to 20 Khz or more, e.g.) with the ON time controlled or modulated by a control circuit as required to regulate the bus voltage while also controlling and regulating the current flowing in the inductors L7 & L8", para. 0068, Detailed Description; high load when switches are switched on] and the load state comprising the low load [switch Z4 and switch Z5 switched on for welding, not switched on when for not welding, considered as a low load state; "Switches Z4 & Z5 are controlled and switched ON & OFF at a switching frequency (10 Khz to 20 Khz or more, e.g.) with the ON time controlled or modulated by a control circuit as required to regulate the bus voltage while also controlling and regulating the current flowing in the inductors L7 & L8", para. 0068, Detailed Description; low load when switches are switched off].
	However, Schartner does not explicitly disclose

	Preller discloses a switching power supply [switch-mode power supply, fig. 1]; Preller teaches among other limitations
	the control circuitry [control device "IC", fig. 1] is configured to set the signal frequency to the second frequency3 ["The standby switching frequency is preferably set just above the audibility range, for example between 20 kHz and 25 kHz", col. 2, line 62, Summary] in response to the load state comprising the low load ["at a low load in the standby mode", col. 5, line 1, Description].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the switching frequency, of Schartner, to incorporate a high frequency in a low load state, as taught by Preller, for the purpose of effecting advantages of a high frequency, because one of ordinary skill would be motivated to apply high frequency switching to reduce audibility of the frequency while minimizing switching losses [Preller, col. 2, line 60, Summary: "the safety margin for the switching frequency from the audibility range can be selected to be relatively low in the standby mode. The standby switching frequency is preferably set just above the audibility range, for example between 20 kHz and 25 kHz. As a result of this low switching frequency, the switching losses which essentially occur in the switching transistor are relatively low"].

Regarding claim 5, Schartner, and Peters discloses substantially all the limitations as set forth above, such as
	the power supply, and the signal frequency.
	Schartner further discloses
	the first frequency is within the audible frequency range [switch Z4 and switch Z5 switched on for welding, considered as a high load state; "Switches Z4 & Z5 are controlled and switched ON & OFF at a switching frequency (10 Khz to 20 Khz or more, e.g.) with the ON time controlled or modulated by a control circuit as required to regulate the bus voltage while also controlling and regulating the current flowing in the inductors L7 & L8", para. 0068, Detailed Description; high load when switches are switched on; 10 Khz to 20 Khz considered as within audible frequency range when describing an acoustic frequency].

	Regarding claim 6, Schartner, and Peters discloses substantially all the limitations as set forth above, such as
	the power supply, and the first frequency.
	However, Schartner does not explicitly disclose
	the second frequency is higher than the first frequency.
	Preller teaches among other limitations
	the second frequency is higher than the first frequency ["The standby switching frequency is preferably set just above the audibility range, for example between 20 kHz and 25 kHz", col. 2, line 62, Summary; standby switching frequency is higher than the welding switch frequency of Schartner, in a modification of Schartner].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the switching frequency, of Schartner, to incorporate a high frequency in a low load state, as taught by Preller, for the purpose of effecting advantages of a high frequency, because one of ordinary skill would be motivated to apply high frequency switching to reduce audibility of the frequency while minimizing switching losses [Preller, col. 2, line 60, Summary: "the safety margin for the switching frequency from the audibility range can be selected to be relatively low in the standby mode. The standby switching frequency is preferably set just above the audibility range, for example between 20 kHz and 25 kHz. As a result of this low switching frequency, the switching losses which essentially occur in the switching transistor are relatively low"].

	Regarding claim 7, Schartner, Peters, and Preller discloses substantially all the limitations as set forth above, such as
	the power supply, the first frequency, and the second frequency.
	Schartner further discloses
	the first frequency is between 7 kHz and 15 kHz ["Switches Z4 & Z5 are controlled and switched ON & OFF at a switching frequency (10 Khz to 20 Khz or more, e.g.)", para. 0068, Detailed Description; 10 kHz to 20kHz considered as having sufficient overlap with the claimed range to make obvious.   MPEP 2144.05].
	However, Schartner does not explicitly disclose

	Preller teaches among other limitations
	the second frequency is not between 7 kHz and 15 kHz ["The standby switching frequency is preferably set just above the audibility range, for example between 20 kHz and 25 kHz", col. 2, line 62, Summary].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the switching frequency, of Schartner, to incorporate a high frequency in a low load state, as taught by Preller, for the purpose of effecting advantages of a high frequency, because one of ordinary skill would be motivated to apply high frequency switching to reduce audibility of the frequency while minimizing switching losses [Preller, col. 2, line 60, Summary: "the safety margin for the switching frequency from the audibility range can be selected to be relatively low in the standby mode. The standby switching frequency is preferably set just above the audibility range, for example between 20 kHz and 25 kHz. As a result of this low switching frequency, the switching losses which essentially occur in the switching transistor are relatively low"].

Response to Amendment
The Claims, filed on 01/14/2021 is acknowledged.

A.	With respect to the rejection of claim 7 under 35 USC 112(b), for the limitations “approximately 7 kHz and 15 kHz” rendering the claim indefinite, the Applicant amended claim 7, filed on 01/14/2021, which overcomes the rejection of claim 7, because the limitation “approximately” is deleted from the claim.

Response to Argument
The Remarks/Arguments, filed on 01/14/2021, is acknowledged.

A.	With respect to the claim interpretation under 35 USC 112(f), of claims 1, and 4, for the limitation “control circuitry configured to” using “circuitry” coupled with functional language without reciting sufficient structure, as detailed in the Office action filed on 08/20/2020, The Applicant argues, filed on 01/14/2021, page 6 line 20 and thereafter: “In this case, the claim term “circuitry” is a term of art understood to have sufficiently definite meaning as the name for structure, rather than a generic placeholder. Indeed, the MPEP notes that the term “circuitry” has been specifically found not to invoke 35 U.S.C. § 112(f). See MPEP 2181 (I)(A) (“The following are examples of structural terms that have been found not to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: ‘circuit,’ ....”) (emphasis in original). Thus, Applicant respectfully submits that the claim term “control circuitry” should not be interpreted under 35 U.S.C. § 112(f), at least because “circuitry” is a term of art understood to have sufficiently definite meaning as the name for structure, as recognized by the courts and the MPEP, rather than a generic placeholder.”
Examiner’s response: Applicant’s arguments, see above, with respect to the claim interpretation of claims 1, and 4 for the limitation “control circuitry” using “circuitry” coupled with functional language without reciting sufficient structure not having sufficient to achieve the function have been fully considered and are persuasive. The claim interpretation of claims 1, and 4 for the limitation “control circuitry” has been withdrawn. The further 

B.	With respect to the rejection of claims 1, and 5 under 35 USC 112(b), for the limitations “outside of/within an audible frequency range” rendering the claims indefinite in view of the specification, as detailed in the Office action filed on 08/20/2020, The Applicant argues, filed on 01/14/2021, page 7 line 17: “In this case, one skilled in the art would understand the bounds of the claimed audible frequency range when read in light of the specification. Though the Office Action alleges that what constitutes “audible” is not particularly pointed out in the claim, what constitutes audible is particularly pointed out in Applicant’s Specification. See e.g., Specification at [0062] (“The audible frequency range for humans is generally between 15 Hertz (Hz) and 18,000 Hz (or 18 kiloHertz (kHz)).”). Indeed, the Office Action acknowledges that “[t]he specification ... recites an audible frequency range...” Office Action at 18. Given that the recited “audible frequency range ” is defined in Applicant’s Specification, one skilled in the art would understand the bounds of claims 1 and 5 when read in light of the specification, thereby satisfying the definiteness requirements of 35 U.S.C. § 112(b). Applicant therefore respectfully requests withdrawal of the rejections, and reconsideration of the claims.”
Examiner’s response: Applicant’s arguments, see above, with respect to the rejection of claims 1, and 5 under 35 USC 112(b), for the limitations “outside of/within an audible frequency range”, which recite “an” audible frequency range, rendering the claims indefinite in view of the specification have been fully considered but they are not persuasive. The rejection of claims 1, and 5 under 35 USC 112(b), for the limitations “outside of/within an audible frequency range” rendering the claims indefinite is respectfully “just above the audibility range, for example between 20 kHz and 25 kHz”, col. 2 line 63, Summary, which is construed as one of ordinary skill assessing/considering 20 KHz or 25 kHz as being the upper frequency value of the audible frequency range, different from the description by Applicant of the same subject matter. Because the limitations “outside of/within an audible frequency range” vary among those of ordinary skill, the rejection of claims 1, and 5 under 35 USC 112(b) is respectfully maintained.

C.	With respect to the rejection of claims 1 – 3, and 8 under 35 USC 103 of Schartner, and Peters, The Applicant argues, filed on 01/14/2021, page 8 line 25 and thereafter: “While the Office Action cites Peters’ description of “individual pulses [having] a frequency of less than 20 Hz” (Peters at [0039]), Applicant’s Specification defines the audible frequency range as between 15 Hz and 18 kHz. Specification at [0062]. Thus, even at face value, the cited portion of Peters’ fails to teach or suggest control circuitry configured to set a signal frequency of a control signal to a frequency outside of an audible frequency range, as set forth in claim 1, at least because Peters’ frequency of less than 20 Hz is still in the audible frequency range as defined by Applicant’s Specification. Additionally, the above cited portion of Peters’ describes a 20 Hz frequency welding output power waveform that is produced by power conversion circuitry, rather than a control signal used to control power conversion circuitry. See Peters at [0003] (“Low frequency pulsing with a pulsed output in the range of less than 20 Hz is used in many TIG welding applications. Generally pulsing at this low overall frequency tends to lower the heat input to the weld... The long low background current sections between the high current sections of the low frequency pulses cools the puddle and reduces the heat input to the welding process.”). Further, Peters’ describes this low frequency welding output as having a significant disadvantage, and instead recommends high frequency welding output power. Id. (“This is a disadvantage of the common practice when using low frequency pulsing for TIG or GTAW welding. Consequently, high frequency pulsing has been attempted. The pulsed outputs for either DC positive or DC negative has an increased pulsing rate of 20-1,000 Hz and preferably in the general range of 60-500 Hz.”). While Peters does go on to describe using a waveform generator 240 (and pulse width modulator 250) to generate a waveform for controlling an inverter 210 using the less than 20 Hz low frequency pulsed TIG waveform, Peters’ waveform generator 240 (and pulse width modulator 250) “modifies the standard low frequency aspect of the waveform ... using the concept shown in FIG. 9 wherein a high frequency pulsing is superimposed....” Peters at [0039]. The resultant signal has a frequency that “is substantially greater than the low frequency of the individual pulses of the process.” Id.
Thus, Peters does not teach or suggest control circuitry configured to set a signal frequency of a control signal to a frequency outside of an audible frequency range in response to a load state comprising a low load, as set forth in claim 1, at least because (1) Peters’ 20 Hz waveform is not a control signal, (2) even if Peters’ 20 Hz waveform were a control signal (which it is not), Peters’ teaches away from using such a low frequency control signal due to the disadvantages, and (3) Peters ’ actual control signal is a modified waveform that has a substantially greater frequency than 20 Hz. When determining whether a claim is obvious, an examiner must make “a searching comparison of the claimed invention - including all its limitations - with the teaching of the prior art.” In re Ochiai, 71 F.3d 1565, 1572 (Fed. Cir. 1995) (emphasis added). Thus, “obviousness requires a suggestion of all limitations in a claim.” CFMT, Inc. v. Yieldup Intern. Corp., 349 F.3d 1333, 1342 (Fed. Cir. 2003) (citing In re Royka, 490 F.2d 981, 985 (CCPA 1974)). In this case, neither Schartner nor Peters discloses or suggests control circuitry configured to set a signal frequency [of a control signal] to a frequency outside of an audible frequency range in response to a load state comprising a low load, as set forth in claim 1. It follows, therefore, that a hypothetical combination of Schartner and Peters would also fail to disclose or suggest control circuitry configured to set a signal frequency [of a control signal] to a frequency outside of an audible frequency range in response to a load state comprising a low load, as set forth in claim 1. Thus, Schartner and Peters fail to support aprima facie case of obviousness against claims 1-3 and 8. Applicant therefore respectfully requests withdrawal of the rejections and reconsideration of the claims.”
Examiner's response: Applicant's arguments, see above, with respect to the rejection of rejection of claims 1 – 3, and 8 under 35 USC 103 of Schartner, and Peters have been fully considered but they are not persuasive. The rejection of claims 1 – 3, and 8 under 35 USC 103 of Schartner, and Peters is respectfully maintained, because claims 1 – 3, and 8 are not amended, filed on 01/14/2021, pertaining to limitations related to the limitations argued by Applicant above, and analyzed in the Office action, filed on 08/20/2020. The Applicant's arguments are not persuasive when previously cited Schartner, and Peters are considered, because it is respectfully argued that Schartner, and Peters disclose/suggest all the limitations in claims 1 – 3, and 8, in a rejection under 35 USC 103, see analysis with elaboration above.
In response to Applicant’s argument that Peters’ frequency of less than 20 Hz is still in the audible frequency range as defined by Applicant’s Specification, it is respectfully argued that, as analyzed by examiner in maintaining the rejection of claims 1, and 5 under 35 USC 112(b), see above, to elaborate, the frequency of less than 20 Hz of Peters is considered as outside of “an” audible frequency range, as discussed by examiner above, because the Applicant’s audible frequency range is discussed “generally” as a range, subject to varying assessment by those of ordinary skill, and less than 20 Hz as taught by Peters is considered as outside of “an” audible frequency range, required in claim 1, see elaboration above.
In response to Applicant’s argument that Peters’ 20 Hz waveform is not a control signal, and that Peters teaches away from utilizing a low frequency, it is respectfully argued that, to elaborate, Peters waveform generator 240 is control circuitry effecting a control signal, because waveform generator 240 is considered to be controlling power conversion circuitry by “voltage signal in line 226a … the signal on this output is controlled by waveform generator 240”, para. 0038, Detailed Description. Further, Peters does not teach away from low frequency, but rather recites “the low frequency pulsed waveform of the TIG welder … Fig. 9”, para. 0039, Detailed Description, see elaboration above.

D.	With respect to the rejection of claims 4 – 7 under 35 USC 103 of Schartner, Peters, and Preller, The Applicant argues, filed on 01/14/2021, page 11 line 1: “However, while Preller does describe providing a switch mode power supply “in such a way that a switching frequency when a load on the secondary side is low (standby mode) can be set ... slightly above an audibility threshold” (.Preller at col. 2, In 31-38), Preller also discloses that “the switching frequency should always be above the audibility range of about 20 kHz....” Preller at col. 2, In 21-22. Thus, Preller teaches away from combination with Schartner to render claims 4-7 obvious, at least because Preller teaches a switching frequency that should always be above the audibility range of 20 kHz, while Schartner teaches using a switching frequency between 10-20 kHz; well within Preller’s forbidden audibility range. Additionally, Schartner teaches adjusting pulse widths inversely proportional to load, which is the same as adjusting pulse frequency directly proportional to load. Therefore, Schartner teaches using lower frequencies within the 10-20kHz range for low loads, while Preller teaches using high frequencies above 20 kHz for low (and high) loads. Thus, even if Preller did not teach away from combination with Schartner (which it does), modifying Schartner with Preller would change Schartner’s principle of operation from using lower frequencies within the 10-20kHz range for low loads to using high frequencies above 20 kHz for low loads. Thus, the combination of Schartner and Preller fails to form a prima facie case of obviousness against claims 4-7 at least because Preller teaches away from combination with Schartner to teach the claimed invention, and because such a combination would necessitate a change Schartner’s principle of operation. See, e.g., MPEP § 2143.01(VI) (“If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious.”) (citing In re Ratti, 270 F.2d 810 (CCPA 1959)). Peters further fails to cure the deficiencies of the Schartner and Preller combination for at least the reasons discussed above with respect to claim 1. Applicant therefore respectfully requests withdrawal of the rejections, and reconsideration of the claims.”
Examiner's response: Applicant's arguments, see above, with respect to the rejection of rejection of claims 4 – 7 under 35 USC 103 of Schartner, Peters, and Preller 
In response to Applicant’s argument that Preller teaches away from a frequency of 20 kHz, and that a modification of Schartner with Preller would change the principle of operation of Schartner, to elaborate, Preller teaches/suggests a standby switching frequency of 20 KHz, col. 2 line 62, Summary, which is a frequency also taught/suggested by Schartner as a switching frequency “20 Khz or more”, para. 0068, Detailed Description. As such, Preller does not teach away from the switching frequency of Schartner, and does not change the principle of operation of Schartner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
LAI (US 5,406,051) discloses a welding machine with a power source that is operated by a controller to control audible switching noise level.

.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASAHIKO MURANAMI whose telephone number is (571)272-9293. The examiner can normally be reached on Monday – Friday 10:30AM to 20:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MASAHIKO MURANAMI/
Examiner, Art Unit 3761
03/12/2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 To elaborate, Peters waveform generator 240 is control circuitry effecting a control signal, because waveform generator 240 is considered to be controlling power conversion circuitry by “voltage signal in line 226a … the signal on this output is controlled by waveform generator 240”, para. 0038, Detailed Description. Peters does not teach away from low frequency, but rather recites “the low frequency pulsed waveform of the TIG welder … Fig. 9”, para. 0039, Detailed Description.
        2 To elaborate, the frequency of less than 20 Hz of Peters is considered as outside of “an” audible frequency range, as discussed below in examiner’s Response to Argument because the Applicant’s audible frequency range is discussed “generally” as a range, subject to varying assessment by those of ordinary skill, and less than 20 Hz as taught by Peters is considered as outside of “an” audible frequency range.
        3 To elaborate, Preller teaches/suggests a standby switching frequency of 20 KHz, col. 2 line 62, Summary, which is a frequency also taught/suggested by Schartner as a switching frequency “20 Khz or more”, para. 0068, Detailed Description. As such, Preller does not teach away from the switching frequency of Schartner, and does not change the principle of operation of Schartner.